              Case 2:20-cv-00569-MJP Document 12 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DANIEL LOZANO RODRIGUEZ,                         CASE NO. C20-569 MJP

11                                 Plaintiff,                ORDER GRANTING STIPULATED
                                                             MOTION TO DISMISS
12                 v.

13          KENNETH T. CUCCINELLI, et al.,

14                                 Defendants.

15
            This matter comes before the Court upon the Parties’ Stipulated Motion to Dismiss.
16
     Having read the Motion and reviewed the related record, the Court hereby GRANTS the Motion.
17
     The Court hereby DISMISSES this matter.
18

19
            The clerk is ordered to provide copies of this order to all counsel.
20
            Dated November 25, 2020.
21

22
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
23

24


     ORDER GRANTING STIPULATED MOTION TO DISMISS - 1
             Case 2:20-cv-00569-MJP Document 12 Filed 11/25/20 Page 2 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED MOTION TO DISMISS - 2
